                   1   Todd L. Bice, Bar No. 4534                  Michele D. Johnson (Admitted Pro Hac Vice)
                       TLB@pisanellibice.com                       michele.johnson@lw.com
                   2   Ava M. Schaefer, Bar No. 12698              Andrew R. Gray (Admitted Pro Hac Vice)
                       AMS@pisanellibice.com                       andrew.gray@lw.com
                   3   PISANELLI BICE PLLC                         LATHAM & WATKINS LLP
                       400 South 7th Street, Suite 300             650 Town Center Dr.
                   4   Las Vegas, NV 89101                         Costa Mesa, CA 92626
                       Telephone: 702.214.2100                     Telephone: 714.540.1235
                   5   Facsimile: 702.214.2101                     Facsimile: 714.755.8290

                   6                                               Joshua G. Hamilton (Admitted Pro Hac Vice)
                       Attorneys for Switch, Inc., Rob Roy,        joshua.hamilton@lw.com
                   7   Gabe Nacht, Zareh Sarrafian,                LATHAM & WATKINS LLP
                       Donald Snyder, Tom Thomas, and              10250 Constellation Blvd., Suite 1100
                   8   Bryan Wolf                                  Los Angeles, CA 90067
                                                                   Telephone: 424.653.5500
                   9                                               Facsimile: 454.653.5501

               10
                                                  UNITED STATES DISTRICT COURT
               11
                                                          DISTRICT OF NEVADA
               12
                       MINGBO CAI, Individually and On Behalf      CASE NO. 2:18-cv-01471-CM-VCF
               13      of All Others Similarly Situated,

               14                           Plaintiff,             STIPULATION REGARDING TIME FOR
                       vs.                                         DEFENDANTS TO FILE ANSWERS TO
               15                                                  AMENDED COMPLAINT
                       SWITCH, INC., ROB ROY, GABE NACHT,
               16      ZAREH SARRAFIAN, DONALD                     (First Request)
                       SNYDER, TOM THOMAS, BRYAN
               17      WOLF, GOLDMAN SACHS & CO. LLC,
                       J.P. MORGAN SECURITIES LLC, BMO
               18      CAPITAL MARKETS CORP., WELLS
                       FARGO SECURITIES, LLC, CITIGROUP
               19      GLOBAL MARKETS INC., CREDIT
                       SUISSE SECURITIES, JEFFERIES LLC,
               20      BTIG, LLC, RAYMOND JAMES &
                       ASSOCIATES, INC., STIFEL,
               21      NICHOLAUS & COMPANY, INC., and
                       WILLIAM BLAIR & COMPANY, L.L.C.,
               22
                                            Defendants.
               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
 ORANGE COUNTY                                                     1
                   1          Lead Plaintiff Oscar Farach ("Lead Plaintiff") and defendants Switch, Inc. ("Switch"), Rob
                   2   Roy, Gabe Nacht, Zareh Sarrafian, Donald Snyder, Tom Thomas, Bryan Wolf, Goldman
                   3   Sachs & Co. LLC, J.P. Morgan Securities LLC, BMO Capital Markets Corp., Wells Fargo
                   4   Securities, LLC, Citigroup Global Markets Inc., Credit Suisse Securities, Jefferies LLC,
                   5   BTIG, LLC, Raymond James & Associates, Inc., Stifel, Nicholaus & Company, Inc., and William
                   6   Blair & Company, LLC ("Defendants") (collectively, the "Parties"), hereby stipulate and agree as
                   7   follows:
                   8          WHEREAS, on June 11, 2018, Plaintiff Mingbo Cai, individually and on behalf of all others
                   9   similarly situated, filed the initial complaint in the above-captioned action (Dkt. No. 1);
               10             WHEREAS, on August 6, 2018, Judge Anne E. Thompson of the U.S. District Court for the
               11      District of New Jersey entered an order directing that this action be transferred to the
               12      U.S. District Court for the District of Nevada (Dkt. No. 12);
               13             WHEREAS, on September 6, 2018, this Court entered an order: (1) appointing Oscar Farach
               14      as Lead Plaintiff for the Class; and (2) approving Lead Plaintiff's selection of Glancy Prongay &
               15      Murry LLP as Lead Counsel and Muehlbauer Law Office, Ltd. as Liaison Counsel (Dkt. No. 26);
               16             WHEREAS, on October 12, 2018, Lead Plaintiff filed the Amended Class Action
               17      Complaint for Violations of the Federal Securities Laws ("Amended Complaint") (Dkt. No. 58);
               18             WHEREAS, on November 19, 2018, Defendants filed a motion to dismiss the Amended
               19      Complaint and a motion to strike, which Plaintiff opposed;
               20             WHEREAS, this Court granted in part and denied in part Defendants' Motion to Dismiss on
               21      July 12, 2019 (Dkt. No. 92);
               22             WHEREAS, pursuant to Federal Rule of Civil Procedure 12(a)(4), Defendants' Answer(s)
               23      to the Amended Complaint is currently due on July 26, 2019;
               24             WHEREAS, the Amended Complaint contains 123 paragraphs with allegations against
               25      numerous defendants;
               26             WHEREAS, the Parties to this action, in the interests of conservation of time and resources
               27      and orderly management of this action, have agreed to an extension for Defendants to Answer the
               28

ATTORNEYS AT LAW
 ORANGE COUNTY                                                           2
                   1   Amended Complaint, and that the Parties will hold a Federal Rule of Civil Procedure 26(f)
                   2   conference within 7 days after the filing of Defendants' Answer(s);
                   3          This is the Parties' first stipulation regarding Defendants' deadline to file an answer to the
                   4   Amended Complaint.
                   5          NOW, THEREFORE, the Parties hereby stipulate that Defendants' time to Answer the
                   6   Amended Complaint is extended from July 26, 2019 to August 28, 2019 and that the Parties will
                   7   hold a Federal Rule of Civil Procedure 26(f) conference on or before September 4, 2019.
                   8          IT IS SO AGREED AND STIPULATED.
                   9   Dated: July 23, 2019                     PISANELLI BICE PLLC
               10
                                                                By: /s/ Ava M. Schaefer
               11                                                   Todd L. Bice, Bar No. 4534
                                                                    Ava M. Schaefer, Bar No. 12698
               12                                                   400 South 7th Street, Suite 300
                                                                    Las Vegas, NV 89101
               13
                                                                    Michele D. Johnson (Admitted Pro Hac Vice)
               14                                                   Andrew R. Gray (Admitted Pro Hac Vice)
                                                                    LATHAM & WATKINS LLP
               15                                                   650 Town Center Dr.
                                                                    Costa Mesa, CA 92626
               16
                                                                    Joshua G. Hamilton (Admitted Pro Hac Vice)
               17                                                   LATHAM & WATKINS LLP
                                                                    10250 Constellation Blvd., Suite 1100
               18                                                   Los Angeles, CA 90067
               19                                               Attorneys for Defendants Switch, Inc., Rob Roy,
                                                                Gabriel Nacht, Zareh Sarrafian, Donald Snyder, Tom
               20                                               Thomas, and Bryan Wolf
               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
 ORANGE COUNTY                                                          3
                   1   Dated: July 23, 2019   GLANCY PRONGAY & MURRAY LLP
                   2

                   3                          By: /s/ Casey E. Sadler
                                                 Lionel Z. Glancy (Admitted Pro Hac Vice)
                   4                             Robert V. Prongay (Admitted Pro Hac Vice)
                                                 Casey E. Sadler (Admitted Pro Hac Vice)
                   5                             Lesley F. Portnoy (Admitted Pro Hac Vice)
                                                 1925 Century Park East, Suite 2100
                   6                             Los Angeles, CA 90067
                   7                             Telephone: (310) 201-9150
                                                 Facsimile: (310) 201-9160
                   8                             Email: lglancy@glancylaw.com
                                                         rprongay@glancylaw.com
                   9                                     csadler@glancylaw.com
                                                         lportnoy@glancylaw.com
               10

               11                             Lead Counsel for Lead Plaintiff

               12                             MUEHLBAUER LAW OFFICE, LTD.
                                              Andrew R. Muehlbauer
               13                             7915 West Sahara Ave., Suite 104
                                              Las Vegas, Nevada 89117
               14
                                              Telephone.: (702) 330-4505
               15                             Facsimile: (702) 825-0141
                                              Email: Andrew@mlolegal.com
               16
                                              Liaison Counsel for Lead Plaintiff
               17
                       Dated: July 23, 2019   GREENBERG TRAURIG LLP
               18

               19                             By: /s/ Daniel J. Tyukody
                                                 Mark E. Ferrario, Bar No. 1625
               20                                Christopher R. Miltenberger, Bar No. 10153
                                                 10845 Griffith Peak Drive, Suite 600
               21                                Las Vegas, NV 89135

               22                                Greenberg Traurig LLP
                                                 Daniel J. Tyukody (Admitted Pro Hac Vice)
               23                                1840 Century Park East, Suite 1900
                                                 Los Angeles, CA 90067-2121
               24
                                              Attorneys for Defendants Goldman Sachs & Co. LLC, J.P.
               25                             Morgan Securities LLC, BMO Capital Markets Corp.,
                                              Wells Fargo Securities, LLC, Citigroup Global Markets
               26                             Inc., Credit Suisse Securities, Jefferies LLC, BTIG, LLC,
                                              Raymond James & Associates, Inc., Stifel, Nicolaus &
               27                             Company, Inc., and William Blair & Company, LLC

               28

ATTORNEYS AT LAW
 ORANGE COUNTY                                           4
                   1                                      [PROPOSED] ORDER
                   2          Pursuant to the Parties' stipulation, Defendants shall have until August 28, 2019 to file any
                   3   Answer(s). The Parties shall hold a Federal Rule of Civil Procedure 26(f) conference on or before
                   4   September 4, 2019.
                   5
                                                                   IT IS SO ORDERED:
                   6

                   7

                   8                                               UNITED STATES MAGISTRATE JUDGE
                   9                                                             July 24, 2019
                                                                   DATED:
               10

               11                                                  CASE NO. 2:18-cv-01471-CM-VCF
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
 ORANGE COUNTY                                                          5
